In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00163-CR



             JUAN POLO CRUZ, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 283rd District Court
                 Dallas County, Texas
             Trial Court No. F-12-54046-T




       Before Morriss, C.J., Carter and Moseley, JJ.
                                           ORDER
         Juan Polo Cruz appeals from his conviction of murder. Cruz’s notice of appeal was filed

May 29, 2013. The appellate record was completed by the filing of a corrected reporter’s record on

November 18, 2013, making Cruz’s brief originally due December 13. Counsel is appointed.

         Efforts from our clerk’s office to obtain the appellant’s brief and/or a motion to extend the

briefing deadline proved unproductive; consequently, we sent a late brief notice to appellant’s

counsel, Thomas Pappas, on January 6, 2014, advising him of the late status of the brief and

establishing a new deadline—January 21—for filing the brief. We also warned Pappas that his

failure to file the brief could result in abatement to the trial court for a hearing in accordance with

Rule 38.8 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.8(b).

         We have not been contacted by counselor or received either appellant’s brief or a motion to

extend the briefing deadline.

         Because the brief has not been filed and because counsel has failed to contact this Court

or pursue the appeal, we abate this case to the trial court pursuant to Rule 38.8(b) of the Texas

Rules of Appellate Procedure for a hearing to determine why counsel has not filed the brief,

whether the brief can be promptly filed with this Court, whether Cruz desires to prosecute this

appeal, and whether he is indigent. See TEX. R. APP. P. 38.8(b)(2). The trial court may also

address other matters as it deems appropriate, including appointing different counsel for

appellant, if necessary. The hearing is to be conducted within fifteen days of the date of this

order.




                                                  2
       The trial court’s findings and recommendations on the issues set forth above shall be

entered into the record of the case and presented to this Court in the form of a supplemental

clerk’s record within fifteen days of the date of the hearing. See TEX. R. APP. P. 38.8(b)(3). The

reporter’s record of the hearing shall also be filed with this Court in the form of a supplemental

reporter’s record within fifteen days of the date of the hearing. See id.

       All appellate timetables are stayed and will resume on our receipt of (1) the appellant’s

brief or (2) the supplemental appellate record.

       IT IS SO ORDERED.



                                                  BY THE COURT

Date: February 4, 2014




                                                  3